     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 1 of 37 Page ID #:420



 1    JAMES E. BROWN, Assistant County Counsel (SBN 162579)
      RONAK N. PATEL, Deputy County Counsel (SBN 249982)
 2    KELLY A. MORAN, Deputy County Counsel (SBN 267147)
      OFFICE OF COUNTY COUNSEL
 3    3960 Orange Street, Suite 500
      Riverside, CA 92501-3674
 4    Telephone: (951) 955-6300
      Facsimile: (951) 955-6363
 5    Email: kmoran@rivco.org
 6
      Attorneys for Defendants, CAMERON KAISER, in his official capacity as the
 7    Riverside County Public Health Officer; GEORGE JOHNSON, in his official capacity as
      Riverside County Executive Officer and Director of Emergency Services; CHAD BIANCO,
 8    in his official capacity as the Riverside County Sheriff; KEVIN JEFFRIES, in his official
      capacity as a Riverside County Supervisor; KAREN SPIEGEL, in her official
 9    capacity as a Riverside County Supervisor; CHUCH WASHINGTON, in his official
      capacity as a Riverside County Supervisor; V. MANUEL PEREZ, in his official capacity as
10    a Riverside County Supervisor; and JEFF HEWITT, in his official capacity as a Riverside
      County Supervisor
11

12                             UNITED STATES DISTRICT COURT
13               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
14

15     WENDY GISH, an individual, et al.,          )   Case No. 5:20-cv-00755-JGB-KK
                                                   )
16                       Plaintiffs,               )   Judge Hon. Jesus G. Bernal
                                                   )   Magistrate Judge Kenly Kiya Kato
17     v.                                          )
                                                   )   COUNTY OF RIVERSIDE, ET AL.’S,
18     GAVIN NEWSON, in his official               )   OPPOSITION TO PLAINTIFFS’
       capacity as Governor of California, et al., )   APPLICATION FOR TEMPORARY
19                                                 )   RESTRAINING ORDER (DOCKET
                                                   )   NO. 8)
20                       Defendants.               )
                                                   )   (Filed concurrently with:
21                                                 )   Declaration of Kelly A. Moran;
                                                   )   Declaration of Jason Anderson;
22                                                 )   Declaration of Dr. Cameron Kaiser; and
                                                   )   Request for Judicial Notice)
23                                                 )
                                                   )   DATE: TBD
24                                                 )   TIME: TBD
                                                   )   COURTROOM: 1
25                                                 )   LOCATION: 3470 Twelfth Street
                                                   )   Riverside, CA 92501-3801
26                                                 )
                                                   )   Complaint Filed: April 14, 2020
27

28
                                                   1
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 2 of 37 Page ID #:421



 1                                                  TABLE OF CONTENTS
 2
                                                                                                              Page
 3

 4    I.        INTRODUCTION .....................................................................             7

 5    II.       BACKGROUND AND FACTS .................................................                         8
 6
      III.      LEGAL ANALYSIS – Plaintiffs are Not Entitled to a TRO ....                                     15
 7

 8              A. Standard for Issuance of a TRO ............................................                 15

 9              B. It is Unlikely that Plaintiffs Will Succeed on the Merits ......                            16
10
                    1. The Free Exercise Clause and the California Constitution
11

12                       Have Not Been Violated. ................................................              16
13                  2. The Establishment Clause Has Not Been Violated ..........                               20
14
                    3. The Orders Do Not Violate Plaintiff’s Right to Free Speech                              24
15

16                  4. Plaintiffs’ Right to Assembly is Not Violated .................                         26
17                  5. County’s Orders are Not Vague, Nor are they Void ........                               28
18
                    6. Plaintiffs’ General Due Process Argument Fails .............                            29
19

20                  7. Plaintiffs’ Right to Liberty Has Not Been Violated .........                            30
21                  8. Plaintiffs Are Not a Member of a Protected Class ...........                            34
22
                C. Plaintiffs’ Do Not Face Irreparable Injury ............................                     35
23

24              D. The Balance of Equities and Public Interest Support Denial
25
                    Of the TRO ............................................................................    35
26
27    IV.       CONCLUSION                                                                                     36
28
                                                       2
             COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                      RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 3 of 37 Page ID #:422



 1                                              TABLE OF AUTHORITIES
 2

 3
      Cases
 4

 5
      Aids Healthcare Foundation v. Los Angeles County Department of Health (2011) 197

 6      Cal.App. 8th 693, 701-702 ................................................................................................. 31
 7
      Albright v. Oliver, 510 U.S. 266, 273-274 (1994) ............................................................... 30
 8

 9
      Alexander v. United States, 509 U.S. 544, 550 (1993) ........................................................ 24

10    Am. Trucking Ass'ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) ............ 15
11
      Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) ............................................... 34
12

13    Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973) .......... 26

14    Cantwell v. State of Connecticut, 310 U.S. 296 (1940) ....................................................... 17
15
      Caribbean Marine Services, Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) .............. 35
16

17    Carroll v. President and Com’rs of Princess Anne, 393, U.S. 175 (1968)
                                                                                                            ......................... 26
18
      Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 53 (1993) ........ 17
19

20    City of Cleburne, 473 U.S. 432, 440 (1985) ........................................................................ 35

21    City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 759 (1988).............................. 24
22
      Doe v. McAleenan, 415 F. Supp. 3d 971, 976 (S.D. Cal. 2019) .......................................... 15
23

24    Does 1–5 v. Chandler, 83 F.3d 1150, 1155 (9th Cir.1996) ................................................. 35

25    Edwards v. Aguillard, 482 U.S. 578, 594–95 (1987) .......................................................... 21
26
      Employment Div., Dep't of Human Res. of Or. v. Smith, 494 U.S. 872, 879 (1990) ........... 17
27

28    F.C.C. v. Beach Communs., Inc., 508 U.S. 307, 315 (1993) ............................................... 20
                                                    3
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 4 of 37 Page ID #:423



 1    Forsyth County v. Nationalist Movement, 505 U.S. 123, 129–30 (1992) ........................... 25
 2
      Foti, 146 F.3d at 638 ............................................................................................................ 28
 3

 4    Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) ................................................. 16

 5    Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S.
 6
        423, 439 (1974) ................................................................................................................. 15
 7

 8    Grayned, 408 U.S. at 110, 92 S.Ct. 2294 ............................................................................ 29

 9    Heller v. Doe by Doe, 509 U.S. 312, 320-321 (1993) ......................................................... 20
10
      Hill v. Colorado, 530 U.S. 703, 733, 120 S.Ct. 2480 (2000) .............................................. 29
11

12    Jew Ho v. Williamson, 104 F.10. (C.C. Cal.1900) .............................................................. 30
13    Kolender v. Lawson, 461 U.S. 352, 361 (1983) .................................................................. 29
14
      Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971) .......... 21, 23
15

16    Lukumi, supra, 508 at 542 .............................................................................................. 19, 19
17    Lukumi, supra, at 542-543 .................................................................................................... 18
18
      Lynch v. Donnelly, 465 U.S. 668, 690 ................................................................................. 23
19

20    Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) ............................................................... 15
21    McCreary Cty., Ky. v. Am. Civil Liberties Union of Ky., 545
22
               U.S. 844, 862, 866 (2005) .................................................................................... 21, 22
23

24    Parents for Privacy v. Barr, 949 F.3d 1210, 1234 (9th Cir. 2020)
25
              (Parents for Privacy) ...................................................................................... 17, 18, 19
26
      Perfect 10, Inc. v. Amazon.com, Inc. 508 F.3d 1146, 1158 (9th Cir. 2007) ........................ 16
27

28
                                                    4
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 5 of 37 Page ID #:424



 1    Sandry v. Brooklyn School District No. 78 of Williams County (1921) 47 N.D. 444
                                                                                                                                    ......... 28
 2

 3    Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 308 (2000) ....................................... 21, 22

 4    Santa Monica Nativity Scenes Comm. v. City of Santa Monica, 784 F.3d 1286, 1299 n. 7
 5
        (9th Cir. 2015 .............................................................................................................. 21, 23
 6

 7    Selecky, 586 F.3d at 1127- 1128 .................................................................................... 17, 20

 8    Selecky, 586 F.3d at 1129..................................................................................................... 19
 9
      Set Enterps., Inc. v. City of Hallandale Beach, 2010 WL 11549707,
10

11       at *12 (S.D. Fla. Dec. 30, 2010) ...................................................................................... 24
12    Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) ......................................... 16
13
      Thomas v. Collins, 323 U.S. 516 (1945); West Virginia State Board of Education v.
14

15      Barnette 319 U.S.624 (1943)
                                                   ............................................................................................ 26
16

17
      Trunk v. City of San Diego, 629 F.3d 1099, 1106 (9th Cir. 2011) ...................................... 23

18    Vasquez v. Los Angeles County, 487 F.3d 1246, 1256 (9th Cir. 2007) ............................... 23
19
      Virginia v. Hicks, 539 U.S. 113, 118–19(2003) .................................................................. 26
20

21    Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989) ................................................... 28

22    Winter, supra, 555 U.S. at 20; see also, Fed. R. Civ. P. 65(b) ...................................... 15, 16
23
      Statutes
24

25    42 U.S.C. § 1983 .................................................................................................................. 34
26
      Article XI of the California Constitution California
27

28
                 sections 8610, 8630, 8634 and 8655 ....................................................................... 11
                                                    5
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 6 of 37 Page ID #:425



 1    Government Code section 8558 ........................................................................................... 31
 2
      Government Code section 8684 ........................................................................................... 31
 3

 4    Health and Safety Code sections 101030 ............................................................................ 11

 5    Health & Safety Code section 101040 ........................................................................... 11, 32
 6
      Health & Safety Code section 101080 ................................................................................. 31
 7

 8    Health & Safety Code section 101085 ................................................................................. 11

 9    Health & Safety Code section 120175 ........................................................................... 11, 31
10
      Title 17 California Code of Regulations section 2501 ........................................................ 11
11

12    Other Authorities
13
      Riverside County Code sections 442 ................................................................................... 11
14

15    Riverside County Code sections 533.6 ................................................................................ 11

16
      Rules
17
      17 C.C.R. section 2501(a) .................................................................................................... 31
18
19
      Constitutional Provisions
20
      Equal Protection Clause of the Fourteenth Amendment ..................................................... 34
21

22

23

24

25

26
27

28
                                                    6
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 7 of 37 Page ID #:426



 1

 2    TO THE PLAINTIFFS AND THEIR COUNSEL OF RECORD:

 3          DEFENDANTS, CAMERON KAISER, in his official capacity as the Riverside
 4
      County Public Health Officer; GEORGE JOHNSON, in his official capacity as Riverside
 5

 6    County Executive Officer and Director of Emergency Services; CHAD BIANCO, in his

 7    official capacity as the Riverside County Sheriff; KEVIN JEFFRIES, in his official capacity
 8
      as a Riverside County Supervisor; KAREN SPIEGEL, in her official capacity as a Riverside
 9

10    County Supervisor; CHUCH WASHINGTON, in his official capacity as a Riverside County

11    Supervisor; V. MANUEL PEREZ, in his official capacity as a Riverside County Supervisor;
12
      and JEFF HEWITT, in his official capacity as a Riverside County Supervisor (hereinafter
13

14    collectively the “County”) hereby offer the following Opposition to the Application for
15    Temporary Restraining Order (Docket No. 8).
16
                                                    I.
17

18                                        INTRODUCTION
19          Asymptomatic human-to-human transmission of COVID-19 is devastating the world.
20
      From a silent and deadly spread at a Kings County nursing home in Washington to a “super-
21

22    spread” event at the Tablighi Jamaat in India to the spike in Daegu, South Korea, the ruthless
23    efficiency of human-to-human transmission continues with blatant disregard to borders,
24
      race, gender, color or faith. Driven by individuals who are pre-symptomatic or
25

26    asymptomatic, the State of California (“State”) and the County have issued numerous public
27
      health orders in an effort to stem the spread of the virus and to slow the growth rate of the
28
                                                   7
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 8 of 37 Page ID #:427



 1    infected and hospitalized. The singular purpose: to “flatten the curve” to avoid the collapse
 2
      of our hospitals, medical professionals and healthcare institutions throughout California.
 3

 4    Despite numerous examples of “super-spread” events, even at religious gatherings that

 5    observe social distancing and safety processes, COVID-19 continues to spread. Now,
 6
      Plaintiffs demand that this Court ignore the clear and present danger of this pandemic and
 7

 8    allow in-person religious services to continue. For the following reasons, Plaintiffs’ ex parte

 9    application for a temporary restraining order (“TRO”) should be denied.
10
                                                    II.
11

12                                  BACKGROUND AND FACTS
13          These are unprecedented times. To date, the worldwide pandemic of COVID-19
14
      disease, also known as “novel coronavirus,” has infected over 2.1 million individuals
15

16    worldwide in over 180 countries and is implicated in nearly 140,000 worldwide deaths,
17    including over 2,000 cases and 54 deaths in Riverside County. In response to this healthcare
18
      crisis, the County, and the elected officials and employees therein, have been working
19

20    around the clock to determine how to best meet the needs of all residents. From the youngest
21    to the oldest, the inmate to the un-incarcerated, and the unsheltered to those residing in
22
      mansions, the County is focused on protecting the health and safety of the more than 2.4
23

24    million people within its boundaries.
25
            Over the past six weeks, the County has taken several steps in an attempt to control
26
      the spread of COVID-19. The actions taken by the County have addressed and affected a
27

28    wide-variety of industries and events, all with the common goal of reducing the spread of
                                                   8
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 9 of 37 Page ID #:428



 1    COVID-19 and minimizing the strain upon the healthcare system. On March 8, 2020 the
 2
      County’s Public Health Officer, Dr. Cameron Kaiser, issued a Declaration of Local Health
 3

 4    Emergency based on an imminent and proximate threat to public health from the

 5    introduction of novel COVID-19 in Riverside County. On March 10, 2020 the Board of
 6
      Supervisors of the County of Riverside issued a Resolution proclaiming the existence of a
 7

 8    Local Emergency in the County of Riverside regarding COVID-19 and a Resolution

 9    ratifying and extending the Declaration of Local Health Emergency due to COVID-19. Also
10
      on March 10, 2020, Dr. Kaiser issued an Order cancelling the Coachella Valley Music and
11

12    Arts Festival and Stagecoach Music Festival. On March 12, 2020, Dr. Kaiser issued an
13    Order cancelling all events with an anticipated attendance in excess of 250 persons. On
14
      March 13, 2020, Dr. Kaiser issued an Order closing all schools (extended through June 19,
15

16    2020 by subsequent Orders of the Health Officer). On March 16, 2020 Dr. Kaiser issued an
17    Order prohibiting all gatherings with expected presence above ten (10) individuals. On
18
      March 27, 2020, Dr. Kaiser issued an Order restricting short-term lodgings within the
19

20    County of Riverside. On April 2, 2020, the Health Officer and the County Executive Officer
21    as the Director of Emergency Services issued an Order closing all golf courses and ancillary
22
      use areas. On April 4, 2020, later amended on April 6, 2020, the Health Officer and the
23

24    County Executive Officer as the Director of Emergency Services issued an Order prohibiting
25
      all public gatherings and requiring the use of face coverings by all persons. See Declaration
26
      of Dr. Cameron Kaiser, M.D., M.P.H. (hereinafter the “Kaiser Declaration”), Paragraph 10,
27

28    Page 4, Line 1 – Page 6, Line 3; Exhibits A through I.
                                                   9
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 10 of 37 Page ID #:429



 1           By way of the April 4, 2020 Order and the amendment of April 6, 2020 (collectively
 2
       “Orders Against Public Gatherings”), the County immediately prohibited all public events
 3

 4     and gatherings regardless of size or venue. A "gathering" was defined “as any event or

 5     convening that brings together people in a single room or single space at the same time,
 6
       including, but not limited to, an auditorium, stadium, arena, theater, church, casino,
 7

 8     conference room, meeting hall, cafeteria, drive-in theater, parking lot, or any other indoor

 9     or outdoor space used for any non-essential purpose including, but not limited to,
10
       movies, church services, swap meets, etc.” A gathering does not include: (1) a convening of
11

12     persons who reside in the same residence; (2) operations at airports and/or public
13     transportation; (3) operations at essential businesses where many people are present but are
14
       able to practice social distancing; and (4) funerals and burial services conducted in strict
15

16     compliance with social distancing requirements. See Kaiser Declaration, Paragraph 10,
17     Exhibit I at Page 4.
18
             Notably, the Orders Against Public Gatherings are orders of laws of general
19

20     applicability; they apply to all residents and visitors in the State and this County. These
21     orders were specifically based upon the March 19th Orders of the Governor and the Director
22
       of the California Department of Public Health since the County does not have any legal
23

24     authority to issue orders less restrictive than the State’s orders. Neither Plaintiffs’ church
25
       services nor churches are singled out or otherwise treated adversely under the orders.
26
             The Orders Against Public Gatherings were issued by the Health Officer and County
27

28     Executive Order as a result of the worldwide pandemic of COVID-19 disease, also known
                                                   10
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 11 of 37 Page ID #:430



 1     as “novel coronavirus,” which at the time of issuing the Orders Against Public Gatherings
 2
       had infected over one million individuals worldwide in over 180 countries and was
 3

 4     implicated in over 50,000 worldwide deaths, including six hundred cases and fifteen (15)

 5     deaths in Riverside County. The Orders Against Public Gatherings were intended to address
 6
       the strain upon the health care system from the effects of the COVID-19 virus. And to
 7

 8     reduce the likelihood of exposure to COVID-19, thereby slowing the spread of COVID-19

 9     in communities worldwide.
10
             The Orders Against Public Gatherings were made pursuant to: California Health and
11

12     Safety Code sections 101030, 101040, 101085, AND 120175; Title 17 California Code of
13     Regulations section 2501; Article XI of the California Constitution; California sections
14
       8610, 8630, 8634 and 8655; and Riverside County Code sections 442 and 533.6.
15

16           The Orders Against Public Gatherings were issued in accordance with, and
17     incorporated by reference, the:
18
           March 4, 2020 Proclamation of a State Emergency issued by Governor Gavin
19

20           Newsom;
21
           March 8, 2020 Declaration of Local Health Emergency based on an imminent and
22
             proximate threat to public health from the introduction of novel COVID-19 in
23

24           Riverside County;
25

26
27

28
                                                   11
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 12 of 37 Page ID #:431



 1         March 10, 2020 Resolution of the Board of Supervisors of the County of Riverside
 2
            proclaiming the existence of a Local Emergency in the County of Riverside regarding
 3

 4          COVID-19;
 5         March 10, 2020 Resolution of the Board of Supervisors of the County of Riverside
 6
            ratifying and extending the Declaration of Local Health Emergency due to COVID-
 7

 8          19;
 9
           Guidance issued on March 11, 2020 by the California Department of Public Health
10
            regarding large gatherings of 250 people or more;
11

12         Governor Gavin Newsom’s Executive Order N-25-20 of March 12, 2020 preparing
13
            the State to commandeer hotels and other places of temporary residence, medical
14
            facilities, and other facilities that are suitable as places of temporary residence or
15

16          medical facilities as necessary for quarantining, isolating or treating individuals who
17
            test positive for COVID-19 or who have had a high-risk exposure and are thought to
18
19
            be in the incubation period;

20         Guidance issued on March 15, 2020 by the Centers for Disease Control and
21
            Prevention, the California Department of Public Health, and other public health
22

23          officials through the United States and around the world recommending the

24          cancellation of gatherings involving more than fifty (50) or more persons in a single
25
            space at the same time;
26
27

28
                                                  12
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 13 of 37 Page ID #:432



 1         March 16, 2020 order of the Public Health Officer prohibiting all gatherings with
 2
             expected presence above ten (10) individuals;
 3

 4         Governor Newsom’s Executive Order N-33-20 of March 19, 2020 ordering all
 5           persons to stay at home to protect the health and well-being of all Californians and to
 6
             establish consistency across the state in order to slow the spread of COVID-19;
 7

 8         The Order of the State Public Health Officer of March 19, 2020 requiring all
 9
             individuals living in the State of California to stay home or at their place of residence
10
             except as needed to maintain continuity of operations of the federal critical
11

12           infrastructure sectors, as outlined at https://www.cisa.gov/identifying-critical-
13
             infrastructure-during-covid-19.
14
           The State Public Health Officer’s March 22, 2020 designation of “’Essential Critical
15

16           Infrastructure Workers’ to help state, local, tribal, and industry partners as they work
17
             to protect communities, while ensuring the continuity of functions critical to public
18
19
             health and safety, as well as economic and national security”.

20         Governor Newsom’s Executive Order N-35-20 giving the state the ability to increase
21
             the health care capacity in clinics, mobile health care units and adult day health care
22

23           facilities and allowing local governments more flexibility to utilize the skills of retired

24           employees in order to meet the COVID-19 surge.
25
           Governor Newsom’s Executive Order N-39-20 intended to expand the health care
26
27           workforce and recruit health care professionals to address the COVID-19 surge.
28
                                                  13
         COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                  RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 14 of 37 Page ID #:433



 1         The Centers for Disease Control and Prevention’s "Interim Additional Guidance for
 2
             Infection Prevention and Control for Patients with Suspected or Confirmed COVID-
 3

 4           19 in Nursing Homes”.
 5         The California Department of Public Health Face Covering Guidance issued on April
 6
             1, 2020.
 7

 8
             On April 13, 2020, Plaintiffs WENDY GISH, PATRICK SCALES, JAMES DEAN
 9
       MOFFATT, and BRENDA WOOD filed their lawsuit against Governor Gavin Newsom,
10

11     Attorney General Xavier Becerra, the County of San Bernardino, the County of Riverside,
12
       and elected officials and named employees thereof, alleging various violations of the First
13
       and Fourteenth Amendments to the U.S. Constitution and Article 1, Sections 1, 2, and 4 of
14

15     the California Constitution.
16
             On April 14, 2020, Plaintiffs filed an Application for Temporary Restraining Order,
17
       seeking a broad Order of the Court that “Defendants, as well as their agents, employees, and
18
19     successors in office, shall be restrained and enjoined from enforcing, attempting to enforce,
20
       threatening to enforce, or otherwise requiring compliance with any prohibition on Plaintiffs’
21

22
       engagement in religious services, practices, or activities at which the Center for Disease

23     Control’s social distancing guidelines are followed”. [See Doc. 8, p. 1, lines 24-28.]
24
             The County refutes Plaintiffs’ claims that they are entitled to this relief and requests
25

26     that the Court deny the Application in its entirety for the reasons set forth herein.

27     ///
28
                                                   14
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 15 of 37 Page ID #:434



 1                                                   III.
 2
                                           LEGAL ANALYSIS
 3

 4                  Plaintiffs are Not Entitled to a Temporary Restraining Order

 5           A. Standard for Issuance of a TRO.
 6
             “The purpose of a TRO is to preserve the status quo before a preliminary injunction
 7

 8     hearing may be held; its provisional remedial nature is designed merely to prevent

 9     irreparable loss of rights prior to judgment.” [Doe v. McAleenan, 415 F. Supp. 3d 971, 976
10
       (S.D. Cal. 2019), citing Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto
11

12     Truck Drivers, 415 U.S. 423, 439 (1974).] “The standard for issuing a temporary restraining
13     order is identical to the standard for issuing a preliminary injunction. Lockheed Missile &
14
       Space Co., Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995).” [Id.]
15

16     “Injunctive relief is an ‘extraordinary remedy that may only be awarded upon a clear
17     showing that the plaintiff is entitled to such relief.’” [Id., quoting Winter v. NRDC, Inc., 555
18
       U.S. 7, 22 (2008).] The “clear showing” requirement is particularly strong when a party
19

20     seeks a TRO. [Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).]
21           In order to obtain a TRO, Plaintiffs must satisfy the four-part or traditional test under
22
       Winter by a clear showing. Plaintiffs “must establish that [it] is likely to succeed on the
23

24     merits, that [it] is likely to suffer irreparable harm in the absence of preliminary relief, that
25
       the balance of equities tips in [its] favor, and that an injunction is in the public interest.”
26
       [Am. Trucking Ass'ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009), quoting
27

28     Winter, supra, 555 U.S. at 20; see also, Fed. R. Civ. P. 65(b).]
                                                   15
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 16 of 37 Page ID #:435



 1            B. It is Unlikely that Plaintiffs Will Succeed on the Merits.
 2
          “The first factor under Winter is the most important – likely success on the merits.”
 3

 4     [Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).] A TRO is an “extraordinary

 5     remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such
 6
       relief.” [Winter, supra, 555 U.S. at 22 (italics added).] Plaintiffs have not satisfied this heavy
 7

 8     burden, and in fact it is unlikely that Plaintiffs’ claims will succeed on the merits.

 9        In the unlikely event that Plaintiffs have established a likelihood of success, the County
10
       will show that its affirmative defense will succeed. [Perfect 10, Inc. v. Amazon.com, Inc.
11

12     508 F.3d 1146, 1158 (9th Cir. 2007).]
13                   1. The Free Exercise Clause and the California Constitution Have Not
14
                        Been Violated.
15

16            Plaintiffs argue that the County’s Orders Against Public Gatherings are “neither
17     neutral nor of general application.” [See Doc. 8, p. 10, line 16.] Plaintiffs further argue that
18
       the Orders Against Public Gatherings target religious and “faith-based” services. [Doc. 8,
19

20     p.10, line 17-18.] Plaintiffs’ arguments, however, fail because the County’s Orders Against
21     Public Gatherings are valid and neutral law of general applicability that do not target
22
       Plaintiffs’ exercise of faith.
23

24            “The Free Exercise Clause, applicable to the states through the Fourteenth
25
       Amendment, provides that ‘Congress shall make no law . . . prohibiting the free exercise [of
26
       religion],’ U.S. Const., amend. I.” [Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir.
27

28     2009) (Selecky) (internal citation omitted).] “The right to freely exercise one's religion,
                                                   16
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 17 of 37 Page ID #:436



 1     however, ‘does not relieve an individual of the obligation to comply with a valid and neutral
 2
       law of general applicability on the ground that the law proscribes (or prescribes) conduct
 3

 4     that his religion prescribes (or proscribes).” [Id., quoting Employment Div., Dep't of Human

 5     Res. of Or. v. Smith, 494 U.S. 872, 879 (1990) (Smith) (internal quotation omitted).]
 6
             Indeed, the right to free exercise of chosen form of religion is not absolute, in that
 7

 8     conduct remains subject to regulation for protection of society. [Cantwell v. State of

 9     Connecticut, 310 U.S. 296 (1940).]
10
             “Underlying the Supreme Court's jurisprudence is the principle that the Free Exercise
11

12     Clause ‘embraces two concepts – freedom to believe and freedom to act. The first is absolute
13     but, in the nature of things, the second cannot be. Conduct remains subject to regulation for
14
       the protection of society.’” [Selecky, at 1128, quoting Cantwell v. State of Conn., supra at
15

16     303-304 (underscore added).] “Under the governing standard, ‘a law that is neutral and of
17     general applicability need not be justified by a compelling governmental interest even if the
18
       law has the incidental effect of burdening a particular religious practice.’” [Id. at 1127-1128,
19

20     quoting Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 53 (1993)
21     (Lukumi).]
22
             “In assessing neutrality and general applicability, courts evaluate both ‘the text of the
23

24     challenged law as well as the effect . . . in its real operation.’” [Parents for Privacy v. Barr,
25
       949 F.3d 1210, 1234 (9th Cir. 2020) (Parents for Privacy), quoting Selecky, supra, 794 F.3d
26
       at 1076 (ellipsis in original).] “[T]he two tests for whether a law is neutral and generally
27

28     applicable focus on whether a law specifically targets or singles out religion.” [Id. at 1234-
                                                   17
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 18 of 37 Page ID #:437



 1     1235.] The County’s challenged Orders Against Public Gatherings does neither of those
 2
       things.
 3

 4           The first test asks whether the law is “neutral” with respect to religion. “If the object

 5     of a law is to infringe upon or restrict practices because of their religious motivation, the law
 6
       is not neutral.” [Parents for Privacy, supra, 949 F.3d at 1235 (internal citation omitted).]
 7

 8     Here, Plaintiffs neither argue nor presents any evidence that the County issued its emergency

 9     public health orders out of any desire or intent to target Plaintiffs gatherings (or religious
10
       gatherings in general) because of the gatherings’ religious nature or motivation. The
11

12     County’s stay-at-home order applies generally countywide, and has required the temporary
13     closure of a wide-range of businesses, events, and areas where people gather, without respect
14
       to the secular or religious nature of any such establishment or gathering, including, but not
15

16     limited to, stadiums, casinos and restaurants.
17           The second test asks whether the challenged law has “general applicability” – that is,
18
       “whether a law treats religious observers unequally.” [Parents for Privacy, supra, 949 F.3d
19

20     at 1235, citing Lukumi, supra, 508 at 542.] As the Supreme Court has noted, “inequality
21     results when a legislature decides that the governmental interests it seeks to advance are
22
       worthy of being pursued only against conduct with a religious motivation.” [Lukumi, supra,
23

24     at 542-543 (italics added).] “Thus, a law is not generally applicable if its prohibitions
25
       substantially underinclude non-religiously motivated conduct that might endanger the same
26
       governmental interest that the law is designed to protect.” [Parents for Privacy, supra, 949
27

28     F.3d at 1235 (internal citations omitted).]
                                                   18
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 19 of 37 Page ID #:438



 1           “In other words, if a law pursues the government's interest ‘only against conduct
 2
       motivated by religious belief,’ but fails to include in its prohibitions substantial, comparable
 3

 4     secular conduct that would similarly threaten the government's interest, then the law is not

 5     generally applicable.” [Parents for Privacy, supra, 949 F.3d at 1235, quoting Lukumi, 508
 6
       U.S. at 545.] “For example, in Lukumi, the Court concluded that the challenged ordinances
 7

 8     were not generally applicable because they ‘pursue[d] the city's governmental interests only

 9     against conduct motivated by religious belief’ and ‘fail[ed] to prohibit nonreligious conduct
10
       that endanger[ed] these interests in a similar or greater degree than Santeria sacrifice does.’”
11

12     [Id., quoting Lukumi, 508 U.S. at 543, 545.]
13           Here, the County’s challenged public health Order in no way places “demands
14
       exclusively (or even principally) on religious persons or conduct.” [Parents for Privacy,
15

16     supra, 949 F.3d at 1235.] The Orders Against Public Gatherings instead apply generally to
17     all residents, businesses, and other gatherings of people in the County, except for a limited
18
       number of businesses in “critical infrastructure sectors” designated by the federal and State
19

20     governments as necessary to protect the health and safety of the community while people
21     hunker down and engage in the extreme social distancing needed to flatten the curve by
22
       stemming and slowing the transmission of the virus.
23

24           Because the challenged County public health Order “qualifies as neutral and generally
25
       applicable, it is not subject to strict scrutiny.” [Parents for Privacy, supra, 949 F.3d at 1236,
26
       citing Selecky, 586 F.3d at 1129 (“[A] neutral law of general applicability will not be subject
27

28     to strict scrutiny review.”).] Instead, the County’s Order Against Public Gatherings is
                                                   19
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 20 of 37 Page ID #:439



 1     reviewed “for a rational basis, which means that the [order] must be upheld if it is rationally
 2
       related to a legitimate governmental purpose.” [Id. at 1238; see also Selecky, 586 F.3d at
 3

 4     1127- 1128 (“Under the governing standard, ‘a law that is neutral and of general

 5     applicability need not be justified by a compelling governmental interest even if the law has
 6
       the incidental effect of burdening a particular religious practice.’”).]
 7

 8           Under rational basis review, Plaintiff has the burden to negate “every conceivable

 9     basis which might support” the County’s Orders Against Public Gatherings. [F.C.C. v.
10
       Beach Communs., Inc., 508 U.S. 307, 315 (1993) (underscore added).] And Plaintiffs’ duty
11

12     to negate every rational basis supporting the order exists “whether or not the basis has a
13     foundation in the record.” [Heller v. Doe by Doe, 509 U.S. 312, 320-321 (1993).] In its
14
       application, Plaintiff made no attempt to negate every conceivable basis that might support
15

16     the County’s Orders Against Public Gatherings. And although the County is not required to
17     do so, it points to ample evidence in the record supporting the stay-at-home order’s rational
18
       basis. [See Kaiser Declaration, Paragraph 10, Exhibit I at Paragraphs 4-11; Kaiser
19

20     Declaration, Paragraph 11, Page 6, Lines 4-10.]
21                  2. The Establishment Clause Has Not Been Violated.
22
             The Federal Establishment Clause prohibits the government from making any law
23

24     “respecting an establishment of religion” or undertaking any act that unduly favors one
25
       religion over another. [U.S. Const. amend. I.] The test articulated by the Supreme Court
26
       in Lemon v. Kurtzman “remains the Court's principal framework for applying the
27

28     Establishment Clause,” although Lemon has been “much criticized both inside and outside
                                                   20
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 21 of 37 Page ID #:440



 1     the Court,” and “sometimes ignored by the Court altogether.” [Santa Monica Nativity Scenes
 2
       Comm. v. City of Santa Monica, 784 F.3d 1286, 1299                          n. 7 (9th Cir.
 3

 4     2015)(citing Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971)

 5     ).]
 6
                Under the Lemon test, a government action violates the Establishment Clause if (1) it
 7

 8     lacks a “secular legislative purpose,” (2) “its principal or primary effect” is to “advance

 9     [or] inhibit[ ] religion,” or (3) it “foster[s] an excessive government entanglement with
10
       religion.” [Lemon, 403 U.S. at 612–613 (internal quotation marks omitted).]
11

12              First, there can be no reasonable dispute that the Orders Against Public Gatherings
13     have secular legislative purpose. Under Lemon's “purpose” inquiry, the Court assesses the
14
       underlying purpose of the government action from the vantage point of “an ‘objective
15

16     observer’ ” who is “presumed to be familiar with the history of the government's actions and
17     competent to learn what history has to show.” [McCreary Cty., Ky. v. Am. Civil Liberties
18
       Union of Ky., 545 U.S. 844, 862, 866 (2005) (quoting Santa Fe Indep. Sch. Dist. v. Doe, 530
19

20     U.S. 290, 308 (2000)).]
21              In assessing purpose, the Court may “take[ ] account of the traditional external signs
22
       that show up in the ‘“text, legislative history, and implementation of the statute,”’ or
23

24     comparable official act.” [Id. at 862 (citation omitted); see also Edwards v. Aguillard, 482
25
       U.S. 578, 594–95 (1987) (noting that the Court's inquiry looks to the “plain meaning of the
26
       statute's words, enlightened by their context and the contemporaneous legislative history
27

28
                                                      21
             COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                      RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 22 of 37 Page ID #:441



 1     [and] the historical context of the statute, ... and the specific sequence of events leading to
 2
       [its] passage”).]
 3

 4           Crucially, “although a [legislative body's] stated reasons will generally get deference,

 5     the secular purpose required has to be genuine, not a sham, and not merely secondary to a
 6
       religious objective.” [McCreary, 545 U.S. at 864 (citing Santa Fe, 530 U.S. at 308, (“When
 7

 8     a governmental entity professes a secular purpose for an arguably religious policy, the

 9     government's characterization is, of course, entitled to some deference. But it is nonetheless
10
       the duty of the courts to 'distinguis[h] a sham secular purpose from a sincere one.' ”)).
11

12           Here, there is absolutely no doubt that the Orders Against Public Gatherings are
13     intended to have a secular legislative purpose – to slow down the spread of COVID-19 and
14
       to “flatten the curve”. [See, Kaiser Declaration, Paragraph 12, Page 6, Lines 12-21.] The
15

16     number of hospitalizations and deaths alone clearly support a finding that there is a genuine
17     secular purpose in issuing the Orders Against Public Gatherings. Moreover, this Court can
18
       objectively review the specific sequence of orders from the federal government, State
19

20     government and the County to determine that a secular legislative intent exists in support of
21     the Orders Against Public Gatherings.
22
             With respect to the second and third prong of the Lemon test, the principal effect of
23

24     the Orders Against Public Gatherings is not to effect the advance of religion. Under Lemon's
25
       second prong, a “[g]overnmental act[ ] has the primary effect of advancing or disapproving
26
       of religion if it is ‘sufficiently likely to be perceived by adherents of the controlling
27

28     denominations as an endorsement, and by the nonadherents as a disapproval, of their
                                                   22
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 23 of 37 Page ID #:442



 1     individual religious choices.’ ” [Vasquez v. Los Angeles County, 487 F.3d 1246, 1256 (9th
 2
       Cir. 2007) (citation omitted); see also Lynch v. Donnelly, 465 U.S. 668, 690 (O'Connor, J.,
 3

 4     concurring) (“The effect prong asks whether, irrespective of government's actual purpose,

 5     the practice under review in fact conveys a message of endorsement or disapproval.”).]
 6
             Under the Lemon test's third prong, a government action must not “foster[ ] an
 7

 8     excessive government entanglement with religion.” [Santa Monica Nativity Scenes

 9     Comm, 784 F.3d at 1299 (citation omitted).] While Plaintiffs do not adequately address
10
       either prong in their Complaint or in their TRO, “the Supreme Court essentially has
11

12     collapsed the[ ] last two prongs to ask whether the challenged governmental practice has the
13     effect of endorsing religion.” [Trunk v. City of San Diego, 629 F.3d 1099, 1106 (9th Cir.
14
       2011) (internal quotation marks and citation omitted); see also id. at 1109 (defining
15

16     “endorsement” as “those acts that send the stigmatic message to nonadherents ‘that they are
17     outsiders, not full members of the political community, and an accompanying message to
18
       adherents that they are insiders, favored members' ”) (citation omitted).]
19

20           Again, the challenged governmental action in this TRO is the County’s Orders
21     Against Public Gatherings, which are intended to slow down the spread of the COVID-19
22
       pandemic. [See, Kaiser Declaration, Paragraph 12, Page 6, Lines 12-21.] These Orders are
23

24     clearly not fostering excessive entanglement with religion or advancing a religion of any
25
       kind. In other words, the Orders are not establishing the placement of the Ten
26
       Commandments or a cross on public land in violation of the Establishment Clause. There is
27

28     no likelihood of success by the Plaintiffs for violation of the Establishment Clause.
                                                   23
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 24 of 37 Page ID #:443



 1                  3. The Orders Do Not Violate Plaintiffs’ Right to Free Speech.
 2
             First, Plaintiffs argue that the Orders Against Public Gatherings are a prior restraint.
 3

 4     This argument lacks merit as Plaintiffs remain able to communicate with members of their

 5     congregation by various means, including by teleconference, video-conference, and by
 6
       streaming video or audio services, methods specifically identified by the State Public Health
 7

 8     Officer as “essential”. [See Kaiser Declaration, Paragraph 19, Page 8, Lines 7-15, Exhibit

 9     identifying “Faith based services that are provided through streaming or other technology”
10
       as part of the “Other Community-Based Government Operations and Essential Functions”
11

12     sector, at Page 11; See Moran Declaration, Paragraph 3, Page 2, Lines 17 – 28, Exhibit L.]
13           The United States Supreme Court has defined prior restraint to be “administrative and
14
       judicial orders forbidding certain communications when issued in advance of the time that
15

16     such communications are to occur.” [Alexander v. United States, 509 U.S. 544, 550 (1993)
17     (emphasis in original) (internal quotation marks omitted).] Indeed, “not every governmental
18
       action that may affect future protected expression is ... [a] prior restraint.” Set Enterps., Inc.
19

20     v. City of Hallandale Beach, 2010 WL 11549707, at *12 (S.D. Fla. Dec. 30, 2010).
21           Moreover, United States Supreme Court precedent confirms that in order for a law to
22
       be a prior restraint of speech, the law “must have a close enough nexus to expression, or to
23

24     conduct commonly associated with expression, to pose a real and substantial threat of the
25
       identified censorship risks.” City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 759
26
       (1988).
27

28
                                                   24
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 25 of 37 Page ID #:444



 1            Here, there is no ban on communication or censorship of speech or religious speech
 2
       of any kind. Rather, there is a ban on in-person gatherings to prevent the spread of COVID-
 3

 4     19. Additionally, faith-based services are able to communicate religious messages or speech

 5     via various technological mediums such as teleconference, video conference, and other
 6
       streaming services. For example, Zoom.com allows an individual to use up to forty-five
 7

 8     minutes of free videoconferencing without any payment. Indeed, there is no ban on

 9     expression or speech that is akin to censorship of any kind. Furthermore, there is no
10
       preferential treatment of any specific faith that existed in the Widmar case as cited by the
11

12     Plaintiffs.
13            Second, Plaintiffs argue that the Orders Against Public Gatherings are facially
14
       unconstitutional as they are overbroad. [Doc. No. 8, p. 14, lines 1-2.] The overbreadth
15

16     doctrine is an “exception from general standing rules” that allows a plaintiff to seek facial
17     invalidation of a law that “sweeps too broadly, penalizing a substantial amount of speech
18
       that is constitutionally protected,” even if that law is constitutional as applied to the
19

20     plaintiff. [Forsyth County v. Nationalist Movement, 505 U.S. 123, 129–30 (1992).] This
21     doctrine recognizes that “the very existence of some broadly written laws has the potential
22
       to chill the expressive activity of others not before the court.” [Id. at 129.]
23

24            To succeed on their overbreadth claim, Plaintiffs must show that the Orders Against
25
       Public Gatherings “punish a ‘substantial’ amount of protected free speech, ‘judged in
26
       relation to the statute's plainly legitimate sweep.’ ” [Virginia v. Hicks, 539 U.S. 113, 118–
27

28
                                                   25
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 26 of 37 Page ID #:445



 1     19(2003) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S.Ct. 2908, 37 L.Ed.2d
 2
       830 (1973)).]
 3

 4            Plaintiffs’ TRO does not identify a substantial amount of protected free speech.

 5     Rather, Plaintiffs instead point to a number of faiths that are allegedly burdened by the
 6
       Orders Against Public Gathering in attempt to expand the amount of speech at stake. In
 7

 8     reality, the Orders Against Public Gatherings are intended to encourage people to stay at

 9     home. The Orders do not prohibit religious speech of any kind, nor do they discriminate on
10
       the basis of faith.
11

12                   4. Plaintiffs’ Right to Assembly Is Not Violated.
13            There is no dispute that the United States Constitution and the California Constitution
14

15
       protect the rights of individuals to peacefully assemble and/or worship. This right, however,

16
       has certain limitations as explained by the United States Supreme Court on a number of
17

18     occasions. [Carroll v. President and Com’rs of Princess Anne, 393, U.S. 175 (1968);
19
       Thomas v. Collins, 323 U.S. 516 (1945); West Virginia State Board of Education v. Barnette
20

21     319 U.S.624 (1943).] Indeed, any attempt to restrict free assembly or free worship must be
22
       justified by clear and present danger. [Collins, supra, 323 U.S. at 530-531.] California’s
23

24     Supreme Court has ruled that any prohibitions against a lawful assembly must be limited to
25
       situations which are violent or which pose clear and present danger of imminent violence or
26
27     harm to others. In re Brown (1973) 9 Cal. 3d 612, 623.
28
                                                   26
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 27 of 37 Page ID #:446



 1              As described above, the Orders Against Public Gatherings were issued specifically to
 2
       prevent such a clear and present danger of harm, namely the spread of the COVID-19 virus
 3

 4     through individuals closely gathering to larger members of the public. As this Court may
 5

 6     be aware, groups that gather, despite public health orders that prohibit such gathering, have

 7
       been termed: “super-spreaders”. In South Korea, at the Shincheonji Church of Jesus in
 8

 9     Daegu, a single individual is known to have infected at least 5,080 confirmed cases of
10
       COVID-19, more than half of South Korea’s total. See Youjin Shin, Bonnie Berkowitz, Min
11

12     Joo-Kim, How a South Korean church helped fuel the spread of the coronarvirus,
13
       Washington Post, March 25, 2020,
14

15     https://www.washingtonpost.com/graphics/2020/world/coronavirus-south-korea-church/.
16
                In Seattle, the choir of the Mount Vernon Presbyterian Church of Mount Vernon,
17

18     Washington, gathered for choir practice on Tuesday, March 10, 2020. Despite practicing
19
       social distancing, passing out hand sanitizer and avoiding physical contact, COVID-19
20

21     spread throughout the group. Now, at least forty-five (45) individuals have been diagnosed
22

23     with COVID-19 or ill with symptoms and at least two have died. See Richard Read, A choir

24
       decided to go ahead with rehearsal. Now dozens have COVID-19 and two are dead, March
25

26     29,      2020,   https://www.latimes.com/world-nation/story/2020-03-29/coronavirus-choir-
27
       outbreak.
28
                                                      27
             COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                      RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 28 of 37 Page ID #:447



 1           These are just two examples of a single assembly of individuals, whether for a church-
 2
       service or for a choice practice, that resulted in the uncontrolled spread of COVID-19 that
 3

 4     resulted in harm against other individuals and the community at large. In fact, the Supreme
 5

 6     Court of South Dakota has ruled that public authorities have the right to prohibit gatherings

 7
       or congregations of persons during the prevalence of an epidemic. Sandry v. Brooklyn
 8

 9     School District No. 78 of Williams County (1921) 47 N.D. 444.
10
                    5. County’s Orders Are Not Vague, Nor Are They Void.
11

12
             Plaintiffs argue that the Orders Against Public Gatherings are vague as to their scope

13     and application as to run afoul of the Due Process Clause of the Fourteenth Amendment.
14
       [Doc. 8, p. 16, lines 15-16.] Plaintiffs’ sole argument is that the State’s Order uses the word
15

16     “heed”, which “does not appear to order compliance therewith.” [Doc. 8, p. 16, lines 19-20.]

17           Vague statutes are objectionable for three primary reasons. First, they trap the
18
       innocent by not providing adequate warning. Second, they impermissibly delegate basic
19

20     policy matters to lower level officials for resolution on an ad hoc and subjective basis, with

21     the attendant dangers of arbitrary and discriminatory application. Third, when vague statutes
22
       involve sensitive areas of First Amendment freedoms, they operate to inhibit the exercise of
23

24     those freedoms. [Foti, 146 F.3d at 638.]

25           Nevertheless, perfect clarity is not required even when a law regulates protected
26
       speech. [Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989).] “Condemned to the use
27

28     of words, we can never expect mathematical certainty from our language.” [Grayned, 408
                                                   28
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 29 of 37 Page ID #:448



 1     U.S. at 110, 92 S.Ct. 2294; see Kolender v. Lawson, 461 U.S. 352, 361 (1983) (even in the
 2
       strictest sense, “due process does not require impossible standards of clarity”) (quotation
 3

 4     marks omitted).]

 5           Therefore, even when a law implicates First Amendment rights, the constitution must
 6
       tolerate a certain amount of vagueness. Indeed, uncertainty at a statute's margins will not
 7

 8     warrant facial invalidation if it is clear what the statute proscribes “in the vast majority of

 9     its intended applications.” [Hill v. Colorado, 530 U.S. 703, 733, 120 S.Ct. 2480
10
       (2000) (quotation marks omitted).]
11

12           Plaintiffs argue that no reasonable person can understand a “stay-at-home” order and
13     nitpicks at words such as “heed” and “visitors”. Plaintiffs ignore the intent and application
14
       of the Orders Against Public Gatherings – to stay home and prevent the spread of COVID-
15

16     19. Indeed, the touchstone of a facial vagueness challenge in the First Amendment context
17     does not turn on the words “heed” and “visitors”, but on a substantial amount of legitimate
18
       speech that can be burdened. No such burden exists here and the Orders Against Public
19

20     Gatherings are not void, nor are they vague.
21                  6. Plaintiffs’ General Due Process Argument Fails.
22
             Plaintiffs argue that their substantive due process rights have secured by the
23

24     Fourteenth Amendment have been violated. For purposes of this TRO, this Court should
25
       not engage in a generalized substantive due process argument as Plaintiffs’ rights are being
26
       determined by the First Amendment. In other words, Plaintiffs’ claim should be analyzed
27

28     under the First Amendment to free exercise of religion rather than any generalized notion of
                                                   29
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 30 of 37 Page ID #:449



 1     substantive due process under the Fourteenth Amendment. [Albright v. Oliver, 510 U.S. 266,
 2
       273-274 (1994).]
 3

 4                  7. Plaintiffs’ Right to Liberty Has Not Been Violated.

 5           Plaintiffs’ next argue that the Orders Against Public Gatherings violate the California
 6
       Constitution’s right to liberty. [Doc. 8, p. 19, line 2.] Plaintiffs’ further argue that because
 7

 8     Plaintiffs have never had, been exposed to or been in a locality of the coronavirus, they are

 9     being arbitrarily detained.
10
             As a threshold point, it is interesting to note that Plaintiffs do not state whether they
11

12     have been tested or not for COVID-19, especially in light of pre-symptomatic and
13     asymptomatic carriers that have been transmitting the disease around the world.
14
       Notwithstanding those undisputable facts, Plaintiffs’ argument is that it is outside the local
15

16     health official’s powers to assert a quarantine because there has been “only one death for
17     every 70,464 inhabitants”. [Doc. 8, p. 19, lines 21-25.] Plaintiffs, of course, ignore the
18
       number of individuals hospitalized by COVID-19 in both counties, the limited number of
19

20     hospitals and hospital beds in both counties, the limited number of ventilators in the counties,
21     or the fact that health care professionals are being overwhelmed by the disease.
22
             With respect to the Jew Ho case cited by the Plaintiffs, the facts are significantly
23

24     different than those currently facing California. In that case, there was no living person with
25
       the bubonic plague! [Jew Ho v. Williamson, 104 F.10. (C.C. Cal.1900). Again, Plaintiffs
26
       simply ignore the fact that there are over 27,098 known infections and 405 deaths in
27

28     California and the disease is spread through human-to-human interaction.
                                                   30
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 31 of 37 Page ID #:450



 1           The Covid-19 virus has created both a health emergency as defined by Health &
 2
       Safety Code section 101080 and a local emergency as defined by Government Code section
 3

 4     8558 for the State of California including the County of Riverside. As such, based upon

 5     these statutes, Dr. Kaiser, as the County of Riverside’s Public Health Officer, may
 6
       promulgate orders as necessary to protect life and property pursuant to Government Code
 7

 8     section 8684. “Each health officer knowing or having reason to believe that any case of the

 9     diseases made reportable by regulation of the department, or any other contagious, infectious
10
       or communicable disease exists, or has recently existed, within the territory under his or her
11

12     jurisdiction, shall take measures as may be necessary to prevent the spread of the disease or
13     occurrence of additional cases.” Health & Safety Code section 120175. See also 17 C.C.R.
14
       section 2501(a) which states in relevant part: “Upon receiving a report made pursuant to
15

16     Section 2500 or 2505, the local health officer shall take whatever steps deemed necessary
17     for the investigation and control of the disease, condition or outbreak reported.” Thus, Dr.
18
       Kaiser, as the local Health Officer, may take any measures as may be necessary to prevent
19

20     the spread of disease or the occurrence of additional cases.
21           Notably, Health and Safety Code section 120175 specifically states it is the duty of
22
       the Health Officer to investigate all cases, to ascertain the sources of infection, and to take
23

24     “all measures reasonably necessary to prevent the transmission of infection.”             Aids
25
       Healthcare Foundation v. Los Angeles County Department of Health (2011) 197 Cal.App.
26
       8th 693, 701-702. “The health officer must take “measures as may be necessary,” or
27

28     “reasonably necessary,” to achieve the Department's goals and policies, leaving the course
                                                   31
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 32 of 37 Page ID #:451



 1     of action to the health officer's discretion. The statutory scheme sets forth certain actions,
 2
       ranging from quarantine and isolation for contagious and communicable diseases ….”
 3

 4     (citations omitted). These statutory measures, however, are not exhaustive or mandatory,

 5     giving the health officer discretion to act in a particular manner depending upon the
 6
       circumstances.” Id. at 702. “Preventative measure” means abatement, correction, removal
 7

 8     of any other protective step that may be taken against any public health hazard that is caused

 9     by a disaster and affects the public health. Health & Safety Code section 101040. (Emphasis
10
       added.)
11

12           Based upon the trajectory of the Covid-19 pandemic, Dr. Kaiser determined that the
13
       prohibition on public gatherings was necessary:
14

15         “…as a result of the worldwide pandemic of COVID-19 disease, also known as ‘novel
16
             coronavirus,’ which has infected over one million individuals worldwide in over 180
17

18           countries and is implicated in over 50,000 worldwide deaths, including over 600 cases
19
             and 15 deaths in Riverside County. These numbers increase significantly every
20

21           day….” [See Kaiser Declaration, Exhibit I at Paragraph 4.]
22

23         “…to reduce the likelihood of exposure to COVID-19, thereby slowing the spread of

24
             COVID-19 in communities worldwide…” [See Kaiser Declaration, Exhibit I at
25

26           Paragraph 6.]
27

28
                                                   32
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 33 of 37 Page ID #:452



 1         “…to prevent circumstances often present in gatherings that may exacerbate the
 2
             spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract
 3

 4
             people from a broad geographic area; 2) the prolonged time period in which large
 5

 6           numbers of people are in close proximity; 3) the difficulty in tracing exposure when

 7
             large numbers of people attend a single event or are at a single location; and 4) the
 8

 9           inability to ensure that such persons follow adequate hygienic practices…” [See
10
             Kaiser Declaration, Exhibit I at Paragraph 6.]
11

12         “…to address the strain upon the health care system from the effects of the COVID-
13
             19 virus. Similarly, this Order is intended to reduce the likelihood of exposure to
14

15           COVID-19, thereby slowing the spread of COVID-19 in communities worldwide…”
16
             [See Kaiser Declaration, Exhibit I at Paragraph 7.]
17

18           Using their authority to take measures that are “necessary to prevent the transmission
19

20     of” the Covid-19 virus, the Health Officer and the County Executive Officer as the Director

21
       of Emergency Services issued the Orders Against Public Gatherings “based on evidence of
22

23     increasing transmission of COVID-19 both within the County of Riverside and worldwide,
24
       scientific evidence regarding the most effective approach to slow transmission of
25

26     communicable diseases generally and COVID-19 specifically, as well as best practices as
27
       currently known and available to protect the public from the risk of spread of or exposure to
28
                                                   33
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 34 of 37 Page ID #:453



 1     COVID-19”. [See Kaiser Declaration, Exhibit I at Paragraph 5.] These measures also took
 2
       into account and incorporated (1) substantial guidance issued by the Centers for Disease
 3

 4     Control and Prevention and the California Department of Public Health; (2) Executive
 5

 6     Orders issued by Governor Newsom, including Orders of the State Public Health Officer, as

 7
       related to the prevention of the spread of COVID-19; and (3) prior Orders of the local health
 8

 9     officer. [See Kaiser Declaration, Exhibit I at Paragraph 8.]
10
             In short, Article I, Section 1 of the California Constitution has not been violated
11

12
       because the County’s Orders Against Public Gatherings are valid.

13                  8. Plaintiffs Are Not A Member of a Protected Class.
14
             Plaintiffs argue that they have been intentionally and arbitrarily categorized as either
15

16     “essential” or “non-essential”. As such, they have been treated differently in violation of the

17     Equal Protection Clause of the Fourteenth Amendment. [Doc. 8, p. 20, lines 19-21.] To state
18
       a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of the
19

20     Fourteenth Amendment, a plaintiff must show that the defendants acted with an intent or

21     purpose to discriminate against the plaintiff based upon membership in a protected class.”
22
       [Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).]
23

24           Plaintiffs will not prevail on this cause of action as “essential” versus “non-essential”

25     membership is not a protected class. More importantly, Plaintiffs will not be able to show
26
       membership in a protected class as the Orders Against Public Gatherings do not apply
27

28     different to members of a protected class such as race or gender. As Plaintiffs are not
                                                   34
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 35 of 37 Page ID #:454



 1     members of a protected class, a governmental policy that treats individuals differently needs
 2
       only to be "rationally related to legitimate legislative goals" to pass constitutional muster.
 3

 4     [Does 1–5 v. Chandler, 83 F.3d 1150, 1155 (9th Cir.1996) (citing City of Cleburne, 473 U.S.

 5     432, 440 (1985).] As explained above, the Orders Against Public Gatherings serve a
 6
       legitimate public interest to protect against the spread of an infectious disease and to protect
 7

 8     our healthcare infrastructure.

 9           C. Plaintiffs Do Not Face Irreparable Injury.
10
             Plaintiffs must demonstrate an “immediate threatened harm” under the irreparable
11

12     injury standard. [Caribbean Marine Services, Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir.
13     1988).] Plaintiffs have not shown there is an immediate threatened harm to their exercise of
14
       religion as they are still able to hold services through other means. As noted above, Plaintiffs
15

16     may use teleconference, video conference, streaming services and other technological
17     methods such as FaceTime or Google Hangout to hold services. They could livestream
18
       through Facebook or YouTube. In other words, Plaintiffs are still able to hold faith-based
19

20     services and meet with their parishioners in other meaningful ways.
21           D. The Balance of Equities and Public Interest Support Denial of The TRO.
22
             With respect to the final two TRO factors, the balance of the equities and the public
23

24     interest heavily support denial of the TRO. For California in general, and the County in
25
       particular, the next few weeks are critical for flattening the curve, requiring all County
26
       residents to share in the sacrifice by staying at home in an effort to stem the spread of the
27

28     virus. [See Kaiser Declaration, Paragraph 12, Page 6, Lines 12-21.] A single trip to a place
                                                   35
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 36 of 37 Page ID #:455



 1     of worship would naturally require one leave the safety of their home, potentially make an
 2
       extra stop for gas, snacks or coffee, and arrive to use a common restroom. Coupled with the
 3

 4     fact that the County is home to hundreds of churches, mosques, synagogues, and temples,

 5     Plaintiffs’ demand to attend services exposes hundreds and thousands of Californians
 6
       needlessly to COVID-19.
 7

 8           In a County of over 2.4 million people, there simply are not enough law enforcement

 9     personnel and resources to enforce the public health order at hundreds of places of worship
10
       throughout one the largest geographic counties in the United States. Indeed, there are not
11

12     sufficient hospital beds, ventilators or personnel to adequately defend against this pandemic.
13     As such, there is a strong public interest that favors the denial of this TRO because if we can
14
       successfully flatten the curve in the upcoming weeks, then the County can begin
15

16     implementing other safeguards such as contact-tracing to prevent further outbreak of this
17     disease.
18
                                                    IV.
19

20                                           CONCLUSION
21           The County’s Orders Against Public Gatherings were put into place (1) as a result of
22

23     what has now grown to over two million cases of COVID-19 worldwide and over 2,000

24
       cases and 59 deaths in Riverside County; (2) to reduce the likelihood of exposure to COVID-
25

26     19, thereby slowing the spread of COVID-19 in communities worldwide; (3) to prevent
27

28
                                                   36
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
     Case 5:20-cv-00755-JGB-KK Document 15 Filed 04/17/20 Page 37 of 37 Page ID #:456



 1     circumstances often present in gatherings that may exacerbate the spread of COVID-19; and
 2
       (4) to address the strain upon the health care system from the effects of the COVID-19 virus.
 3

 4     The application of these Orders is neutral and generally applicable to all residents and
 5

 6     visitors of the County, and affects a wide-range of businesses, events, and arenas, without

 7
       respect to the secular or religious nature of any such establishment or gathering. Finally,
 8

 9     failure to abide by the Orders of the State and County Health Officers put at risk the health
10
       and safety of all persons within the County of Riverside and the State as a whole. For these
11

12     reasons, and all those discussed in detail herein, the County respectfully requests that the
13
       Court deny Plaintiffs’ Application for a Temporary Restraining Order in its entirety.
14

15
                                                            Kelly A. Moran
16     Dated: April 17, 2020                        By:
                                                          JAMES E. BROWN,
17                                                        Assistant County Counsel
18                                                        RONAK N. PATEL,
                                                          Deputy County Counsel
19
                                                          KELLY A. MORAN,
20                                                        Deputy County Counsel
21                                                        Attorneys for Defendants, CAMERON
                                                          KAISER, GEORGE JOHNSON, CHAD
22                                                        BIANCO; KEVIN JEFFRIES; KAREN
                                                          SPIEGEL, CHUCH WASHINGTON, V.
23                                                        MANUEL PEREZ, and JEFF HEWITT
24

25

26
27

28
                                                   37
          COUNTY OF RIVERSIDE, ET AL.’S OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY
                                   RESTRAINING ORDER (DOCKET NO. 8)
